Citation Nr: 0903525	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-38 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for liver disorder 
including as secondary to service-connected diabetes. 

2.  Entitlement to service connection for erectile 
dysfunction including as secondary to service-connected 
diabetes and hypertension.   

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities including as 
secondary to service-connected diabetes.  

4.  Entitlement to an effective date prior to June 1, 2004, 
for adding the veteran's spouse as a dependent for purposes 
of increased compensation.

5.  Entitlement to an effective date prior to October 1, 
2004, for adding the veteran's son as a dependent for 
purposes of increased compensation.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held at the RO in 
September 2008; a transcript of the hearing is of record.  At 
the hearing it was also noted that the veteran would like to 
pursue a claim for service connection for diabetic 
retinopathy and that recent evidence in the form of an August 
2008 letter from Dr. Harry Watters was pertinent to this 
claim.  As this matter is not currently before the Board, it 
is referred to the RO for appropriate action.  


The issue of entitlement to service connection for erectile 
dysfunction including as secondary to service-connected 
diabetes and hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A liver disorder did not become manifest in service or 
for many years thereafter and is not shown to be related to 
service or to service-connected diabetes.  

2.  The weight of the evidence establishes that peripheral 
neuropathy of the upper and lower extremities was caused by, 
or is the result of, the veteran's service-connected 
diabetes.  

3.  It is not shown that the veteran furnished the necessary 
proof of the existence of his dependent spouse prior to June 
1, 2004.

4.   It is not shown that the veteran furnished the necessary 
proof of the existence of his dependent child prior to 
October 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
liver disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  The criteria for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities as 
secondary to service-connected diabetes are met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107  (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).
 
3.  The criteria for an effective date prior to June 1, 2004, 
for additional benefits for a dependent spouse are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.31, 3.109 (2008).

4.  The criteria for an effective date prior to October 1, 
2004, for additional benefits for a dependent child are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.31, 3.109 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims for service connection.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  A subsequent 
February 2008 letter specifically provided notice of the 
evidence necessary to substantiate the claim for service 
connection for liver disability, including the evidence 
necessary to substantiate a claim for secondary service 
connection.  It also provided notice regarding criteria for 
rating the disabilities at issue and effective dates of 
awards in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA examinations pertaining to his claims.  The 
veteran has not identified any additional evidence pertinent 
to the claims.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

Service medical records do not reveal any liver problems in 
service.  On March 1969 separation examination the abdomen 
and viscera were found to be normal.  

In an August 1992 letter the St. Petersburg RO informed the 
veteran that his application for benefits did not include his 
dependent spouse's Social Security Number SSN).  It then 
advised him that disclosure of an SSN of those for whom 
compensation or pension benefits are claimed is mandatory for 
receipt of those benefits.  Thus, it instructed the veteran 
to send in the SSN or indicate why one or more of his 
dependents did not have an SSN, preferably within 60 days but 
at least within a year.  

In a subsequent October 1992 letter the St. Petersburg RO 
noted that the veteran was receiving benefits at a higher 
rated because he had previously indicated that he was 
married.  He had been previously asked (in the August 1992 
letter) to furnish his spouse's SSN but had not done so.  
Thus, the RO proposed to reduce his award of benefits 
effective January 1, 1993 to remove the additional amount 
allocated for his spouse unless he was able to furnish the 
spouse's SSN or information as to why an SSN had not been 
assigned to her.  Then, in January 1993 the RO did reduce the 
veteran's payments based on the failure to provide the 
spouse's SSN.  

In May 2004 the veteran filed a Declaration of the Status of 
his Dependents.  On the form he indicated that he had married 
his wife in December 1991 and formally adopted his new 
stepson in September 1992.  Along with the Declaration he 
submitted legal documents showing the marriage and adoption 
and indicated that the documents had been submitted to the RO 
12 years prior but were apparently lost or misfiled. 

In June 2004 the RO sent the veteran a letter noting that it 
had amended his compensation by adding his spouse effective 
June 1, 2004.  The RO also noted that the information the 
veteran had sent in regard to his dependents was not complete 
as he needed to send in VA Form 21-674, "Request for 
Approval of School Attendance" to establish that his stepson 
was in school.  The veteran subsequently submitted this form 
in June 2004, indicating that his stepson would be starting a 
college in September 2004.  The RO subsequently received 
confirmation in September 2004 that his stepson did start the 
collegiate program and as a result amended the veteran's 
compensation by adding his stepson, effective as of October 
1, 2004.    

On December 2005 VA examination the diagnoses were 
hypertension by history, congestive heart failure by history, 
paresthesias of the upper and lower extremity by history and 
by physical examination and erectile sexual dysfunction.  The 
examiner noted that the veteran's diabetes had never needed 
medication and was treated by diet and "distilled water."  
He had had tingling in the thumb, middle and index finger of 
both hands since 1995 and he would sometimes drop objects 
with either hand but not realized that he had dropped the 
object.  He had some tingling feeling in the big toe and 
proceeding from the big toe to the 5th toe, the tingling 
would get less and less.  When asked whether the small toe 
had some paresthesia or tingling, he said that he could not 
be certain.  The paresthesias were limited to the toes 
although the veteran reported that on occasion they would 
involve the sole of the foot.  They were bilateral and 
primarily in the large toe and the 2nd and third toe, along 
with the 4th toe to some degree, but he could not be certain 
whether they occurred in the 5th toe.

Physical examination showed some irregular hypoesthesia of 
the right lower extremity but not in the left lower 
extremity.  The hypoesthesia was confined to the dorsum of 
the foot and the toes on the right.  Sensation to light touch 
of the upper extremities was normal.  The examiner also 
commented that the veteran had some neuropathies of the upper 
and lower extremities by history and physical examination, 
and that if he had diabetes mellitus type II, it was more 
likely than not that the neuropathies were related to the 
diabetes.     

In a 2006 informal conference with the RO, the veteran 
indicated that he desired to file a claim for service 
connection for current liver disease, which he contended was 
due to herbicide exposure by elimination of any other cause.  

A March 2006 private liver biopsy report showed histologic 
changes consistent with grade I, stage II liver disease.  The 
pathologic diagnosis was steatohepatitis with bridging 
fibrosis (grade 1, stage 2).  A subsequent May 2006 Mayo 
Clinic evaluation of the March 2006 liver biopsy shows 
moderate steatosis with macrovesicular fat involving more 
than 33% but less than 50% of total hepatic parenchyma.  
There may have been mild active steatohepatitis although this 
was not definite.  There was only occasional ballooning of 
hepatocytes and only occasional lobular inflammation.  NAFLD 
activity score (NAS) equaled 4 (steatosis 2, lobular 
inflammation 1, hepatocyte ballooning, 1).  The findings were 
insufficient to be diagnostic of steatohepatitis.  Trichrome 
stain showed significant fibrosis, both portal fibrosis and 
perisinusoidal fibrosis in zone 3, with occasional bridging.  
Brunt stage 3 of 4, NAFLD stage 3 0f 4.  Iron stain showed no 
significant intraparenchymal iron.  

In a May 2006 statement the veteran noted the second opinion 
that he received from the Mayo Clinic.  He indicated that his 
non alcoholic steatohepatitis had been upgraded from stage 2 
to stage 3 liver disease.  He also indicated that he was told 
that he would probably be a candidate for a transplant.  

A May 2006 private liver disease consultation by Thomas 
Byrne, M.D., noted that the veteran had been referred from 
the Mayo Clinic regarding liver inflammation.  It was also 
noted that the veteran had had laparoscopic gastric bypass 
surgery in March 2006.  The veteran was concerned about his 
liver biopsy that had found changes suggestive of 
steatohepatitis with some bridging fibrosis.  The veteran was 
actually feeling quite well.  His energy level was better 
than it had been in years and he felt like he had been 
improving daily.  He did wonder if his fatty liver could be 
related to Agent Orange exposure, however.  

Physical examination showed no visible jaundice or icterus 
and no palpable abdominal organomegaly or masses.  The 
examiner reviewed recent blood work and noted that the 
veteran's most recent liver panel was completely negative.  
The examiner also reviewed a recent CT scan of the abdomen 
and pelvis and the recent liver biopsy.  Additionally the 
examiner reviewed the outside operative report, where the 
liver was not described as appearing overly cirrhotic but was 
described as moderately enlarged with moderately increased 
turgor.  There was also a mild to moderate degree of 
steatotic discoloration.

The examiner's pertinent diagnostic impression was 
steatohepatitis without evidence of advanced liver disease.  
The examiner commented that though it was unlikely that prior 
Agent Orange exposure during Vietnam would explain the 
veteran's fatty liver, given his history of obesity and 
features of metabolic syndrome.  The examiner also commented 
that cirrhosis was not suggested by the outside liver biopsy.  
He advised the veteran that fatty liver disease was primarily 
managed with lifestyle modifications and observation. 

In 2006 the veteran submitted several articles pertaining to 
the relationship between diabetes and liver disease.  The 
articles tended to indicate that some diabetic medications 
may cause liver damage and that diabetes itself could cause 
liver damage, including nonalcoholic steatohepatitis.    

On September 2006 VA examination the pertinent diagnostic 
impression was fatty liver.  It was noted that the exact date 
of detection of the liver problem was not known but that it 
was obviously established in 2006.  The examiner also noted 
that the record showed a likely benign prognosis and that 
there was no evidence of advanced liver disease.  Physical 
examination showed that the sharp liver edge at the 
midclavicular line was not tender.  The examiner noted that 
fatty liver was a problem, which took some time to develop 
and was less likely than not related to the veteran's 
diabetes and more likely than not related to his other risk 
factors, including long-standing obesity and hyperlipidemia.  
The examiner also found that the veteran's fatty liver 
problem was not far advanced.    

In a December 2006 statement accompanying his Form 9 the 
veteran indicated that on January 2, 1992 he mailed copies of 
his marriage license and his stepson's birth certificate to 
RO in Florida.  Then, on September 9, 1992 he mailed a copy 
of the legal court adoption of his stepson to the RO in 
Florida.  The veteran further indicated that his records of 
these mailings were destroyed, along with his home, by 
Hurricane Andrew.  

At a January 2007 local hearing the veteran indicated that he 
had mailed the St. Petersburg RO a copy of his marriage 
license along with a detailed letter in January 1992.  He had 
sent the letter and documents return receipt and received the 
return receipt in February 1992.  Later, on August 22, 1992, 
his records, including the return receipt from the RO were 
destroyed by Hurricane Andrew.  Then, in November 1992 the 
veteran submitted a copy of the court adoption order 
recognizing that the appellant had adopted his stepson.  
After submitting this information, he did not receive any 
acknowledgment from the RO that it had been received.    

In a February 2007 decision service connection for diabetes 
mellitus was granted effective March 9, 2005.   

On March 2008 VA examination the pertinent diagnoses were 
peripheral neuropathy of all four limbs, diabetes mellitus 
type II, erectile sexual dysfunction and history of 
hypertension.  The examiner noted that the veteran had 
peripheral neuropathy but that it antedated his diabetes by 
at least one decade and probably longer.  Consequently, the 
examiner found that it was less likely than not that the 
neuropathy was related to the diabetes.  
In an August 2008 letter, a private treating physician, Dr. 
Watters noted that the veteran had been treated for diabetes 
for several years with metformin, as well as regular and NPH 
insulin.  Dr. Watters noted that the veteran also had 
symbilateral neuropathy in his distal extremities and that 
was more likely than not related to his diabetes.   

A September 2008 rating decision granted service connection 
for hypertension effective March 2005.  

At his September 2008 hearing the veteran testified that he 
had found research that his liver disorder was very commonly 
found to be secondary to diabetes.  He also noted that he led 
a healthy lifestyle so it was his conclusion that the liver 
problem must have been secondary to his diabetes.  After he 
learned of the liver problem he went on a vegan diet and was 
able to lower his cholesterol to 152, lower his triglycerides 
to 112 and up his HDL level to 41.  Regarding his claims for 
earlier effective dates for the addition of his dependents, 
the veteran reiterated that he had mailed a copy of his 
marriage license and a copy of the adoption proceedings to VA 
in 1992.  Then, unfortunately, Hurricane Andrew hit in August 
of 1992 and all of the veteran's records were destroyed.  The 
veteran felt that under Smith v. Derwinski, 2 Vet. App. 147 
(1992) his sworn testimony that he mailed the appropriate 
paperwork to VA in 1992 should at least place the evidence in 
equipoise in the absence of sufficient rebuttal by VA.    

III.  Law and Regulations

The effective date of an award of additional compensation on 
account of dependents shall be from the effective date of 
such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. § 5110(f).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased 
award" means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31.  

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the VA properly discharges its official duties by 
mailing a VA communication to the last known address of the 
appellant and the appellant's representative, if any.  See 
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The 
appellant may rebut that presumption by submitting "clear 
evidence" to the effect that VA's regular mailing practices 
are not regular or that they were not followed.  The burden 
then shifts to the Secretary to establish that the VA 
decision was mailed to the claimant.   See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that 
the claimant notified VA of a change of address and absent 
evidence that any notice sent to the appellant at his or her 
last known address has been returned as undeliverable, VA is 
entitled to rely on that address.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Certain listed, chronic disabilities, including calculi or 
cirrhosis of the liver, are presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include 
peripheral neuropathy) to a degree of 10 percent or more at 
any time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Liver Disorder

Service medical records do not show that the veteran incurred 
any liver or liver-related problems in service, nor does the 
veteran allege that he incurred such problems.  Rather, the 
evidence of record does not show any evidence of liver 
disorder until 2006, some 37 years after service.  Such a 
lengthy interval of time between service and initial post-
service manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, none of the post-service medical records 
contain any indication that the veteran's liver disorder 
noted so many years after the veteran's separation from 
active service is related to such service.  Accordingly, 
there is no basis in the record for a finding of direct 
service connection or presumptive service connection on the 
basis of a qualifying chronic liver disease becoming manifest 
in the first post service year.  

The veteran has alleged that his liver disorder is 
proximately due to or the result of his service-connected 
diabetes or his presumptive Agent Orange exposure in Vietnam.  
An examination of the pertinent evidence does not support 
this allegation, however.  The two medical opinions of record 
addressing the potential cause of the veteran's live disorder 
come from the March 2006 private liver consultation done by 
Dr. Byrne and the September 2006 VA examination.  Dr. Byrne 
specifically found that it was unlikely that prior Agent 
Orange exposure during Vietnam would explain the veteran's 
fatty liver, given his history of obesity and metabolic 
syndrome.  The September 2006 VA examiner specifically found 
that the veteran's liver disease was less likely than not 
related to the veteran's diabetes and more likely than not 
related to his other risk factors, including long-standing 
obesity and hyperlipidemia.

The veteran did submit articles tending to show that there 
could sometimes be a causal relationship between diabetes and 
liver disease and between diabetic medications and liver 
disease.  This evidence does not tend to show that there 
actually is any causal relationship between the veteran's 
liver disease and his diabetes and/or his diabetic 
medications, however.  Accordingly, the Board can attach only 
a minimal level of probative value to this evidence in 
relation to the medical opinions of record, as the medical 
opinions do specifically address the veteran's individual 
case.  Also, although Dr. Byrne did tend at least to imply a 
relationship between the veteran's liver disease and 
metabolic syndrome, which does include high blood pressure 
(which is service connected) and high blood glucose levels, 
which are present in diabetes, it also includes additional 
factors such as obesity and hyperlipidemia.  Accordingly, 
given that Dr. Byrne did not specifically find that the 
veteran's high blood pressure and/or diabetes was a causal 
factor in his liver disease; given that the VA examiner 
explicitly found that it was more likely than not that the 
veteran's liver disease was related to other aspects of his 
metabolic syndrome (i.e. hyperlipidemia and obesity); and 
given that the articles submitted by the veteran may only be 
afforded minimal probative value, the weight of the evidence 
is against a finding of a causal relationship between the 
service-connected diabetes and current liver disease.  Also, 
as Dr. Byrne's opinion is the only medical opinion of record 
addressing a possible relationship between the veteran's 
presumed Agent Orange exposure and liver disease, the weight 
of the evidence is clearly against a finding of a causal 
relationship between such exposure and the liver disease.  

Although the veteran has contended  that his liver disease is 
related to his presumed Agent Orange exposure and/or to his 
service-connected diabetes, as a layperson he is not 
competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that the medical evidence does 
not establish a causal relationship between the veteran's 
diabetes and/or presumed Agent Orange exposure and his 
military service, the preponderance of the evidence is 
against this claim and it must be denied. 

Peripheral Neuropathy

The overall weight of the evidence establishes that the  
veteran's current peripheral neuropathy was proximately 
caused by, or is a result of, his service-connected diabetes.  
The March 2008 VA examiner did opine that it was less likely 
than not that there was such a relationship, finding that the 
peripheral neuropathy antedated the diabetes by at least one 
decade.  In making this finding, the examiner apparently 
relied on the self-report of the veteran concerning the 
timing of the diabetes and the neuropathy, rather than on 
prior medical documentation of record and it is unclear from 
the record whether the examiner's finding is accurate.  In 
contrast, there are two medical opinions of record tending to 
show that the peripheral neuropathy was proximately caused 
by, or has resulted from, the diabetes.  The December 2005 VA 
examiner specially found that if the veteran had diabetes 
(which was later shown), it was more likely than not that the 
peripheral neuropathy was related to the diabetes.  Also, in 
August 2008, treating physician Dr. Watters affirmatively 
found that the veteran's symbilateral neuropathy was more 
likely than not related to his diabetes.  Given these dual 
supporting opinions, and the questionable validity of the 
March 2008 VA examiner's conclusion, the Board finds that it 
is reasonably established that the veteran's peripheral 
neuropathy of the lower and upper extremities was proximately 
caused by, or is the result of, his service-connected 
diabetes.  The preponderance of the evidence is in the 
veteran's favor and service connection for peripheral 
neuropathy of the lower and upper extremities is warranted.

Earlier effective date for adding the veteran's spouse and 
adopted son as dependents  

The veteran has generally alleged that he attempted to add 
his spouse as a dependent as early as January 1992 by mailing 
the RO a copy of his marriage certificate along with a 
detailed letter.  He also alleges that he received a return 
receipt in February 1992, which was then destroyed by 
Hurricane Andrew.  Documentation in the claims file does show 
that the veteran did attempt to add his spouse as a dependent 
as early as August 1992.  The documentation does not show 
that the veteran responded to the RO's August 1992 request or 
October 1992 request from the RO with the spouse's SSN within 
one year, however.  See 38 U.S.C.A. § 5110(f).  Nor has the 
veteran specifically alleged that he submitted information 
concerning his spouse's SSN during that time frame.  

Without documentation of a response by the veteran to the SSN 
request or other corroborative evidence offered by the 
veteran tending to show that he provided the necessary SSN 
within one year of the August 1992 request, and in the 
absence of any evidence showing that the RO mistakenly sent 
the correspondence requesting the spouse's SSN to the wrong 
address, the Board has no basis for finding that the veteran 
either provided the necessary information or was unaware 
(through the fault of VA) that he needed to provide the 
information.  In this regard the Board notes that the finding 
cited by the veteran in Smith v. Derwinski, 2 Vet. App. 147 
(1992), does not dictate the outcome in this case.   The 
Smith case dealt with a situation where the veteran, through 
a sworn statement, had indicated that he had incurred 
varicocele and hemorrhoids in service and where all service 
medical records had been destroyed.  2 Vet. App. 147 (1992).  
In the instant case, although it appears that some of the 
veteran's own records may have been destroyed by hurricane, 
the claims file does contain records showing that the veteran 
provided initial correspondence to the RO concerning adding 
his spouse as a dependent and that the RO responded by 
requesting that the veteran provide the spouse's SSN.  There 
is then no evidence in the file that the veteran provided the 
SSN and the veteran has not affirmatively alleged through 
sworn statement or otherwise, that he provided the SSN.  
Consequently, the Board is not left with a situation (as was 
present in Smith) where the evidence has been placed in 
equipoise based on the absence of any pertinent records and 
the presence of a pertinent sworn statement.  Instead, the 
available records do affirmatively show that the further 
necessary information was not received by the RO and the 
veteran has not provided a sworn statement alleging 
otherwise.  Accordingly, based on the available information 
of record, the Board has no basis for granting an effective 
date prior to June 1, 2004 for the addition of the veteran's 
spouse as a dependent as it is not shown that the veteran 
submitted all necessary information related to her dependency 
prior to May 2004.  

Regarding his adopted son, the veteran alleges that he 
submitted a copy of the pertinent adoption order in November 
1992 but did not receive any acknowledgement from the RO that 
this information was received.  Similarly, the claims file 
does not contain any documentation indicating that the RO 
received any correspondence from the veteran regarding his 
son in November 1992 or shortly thereafter.  In the absence 
of such documentation or other corroborative evidence offered 
by the veteran tending to show that this information was 
actually received by RO and in the absence of any evidence 
indicating that the RO actually lost documentation received 
from the veteran, the Board has no basis for finding that the 
RO actually received this information from the veteran.  In 
this regard the Board does not find the ruling in Smith 
applicable, as there has been no finding that any records 
received by VA and/or contained in the veteran's claims 
folder have been lost.  Accordingly, the veteran's allegation 
is not being weighed against a record where pertinent 
documentation has been shown to be lost or destroyed; it is 
being weighed against a record, which simply does not show 
that his alleged submission in 1992 relating to his dependent 
son was received by VA. 

In sum, the Board has no basis for granting an effective date 
prior to October 1, 2004 for the addition of the veteran's 
adopted son as a dependent as it is not shown that the 
veteran submitted all necessary information related to the 
son's dependency prior to September 2004.  The Board notes 
that as his stepson was over 18 in 2004, it was necessary for 
the RO to confirm that he was actually enrolled in an 
approved educational program prior to adding him as a 
dependent, resulting in the later effective date of October 
2004.  See 38 C.F.R. § 3.57.  

The Board sympathizes with the veteran's contention that his 
records were destroyed by Hurricane Andrew.  The Board notes, 
however, that nothing in the record suggests that the veteran 
was precluded from contacting VA to check on the status of 
recognition of his dependents for compensation purposes after 
recovering from the hurricane.  In any case, without any 
documentation in the claims file or other corroborative 
evidence showing that the veteran furnished all necessary 
evidence pertaining to his spouse and adopted son prior to 
May 2004 and September 2004, earlier effective dates for 
adding them as dependents are not warranted. 


ORDER

Entitlement to service connection for liver disorder 
including as secondary to service-connected diabetes is 
denied. 

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected diabetes is granted. 

Entitlement to an effective date prior to June 1, 2004, for 
adding the veteran's spouse as a dependent for purposes of 
increased compensation is denied.

Entitlement to an effective date prior to October 1, 2004, 
for adding the veteran's adopted son as a dependent for 
purposes of increased compensation is denied.


REMAND

The record contains conflicting evidence whether the 
veteran's erectile dysfunction is related to his service-
connected diabetes.  The December 2005 VA examination found 
that it was more likely than not that if the veteran had 
diabetes mellitus (the presence of which was later confirmed) 
that the erectile dysfunction was secondary to the diabetes.  
In contrast, the May 2008 VA examiner noted that the veteran 
had had erectile dysfunction somewhere between 1 to 4 decades 
prior to the diagnosis of diabetes and therefore, it was less 
likely than not that the erectile dysfunction  was secondary 
to the diabetes.  Additionally, the record contains at least 
a suggestion that the erectile dysfunction could be related 
to the veteran's hypertension.  This is shown by an April 
2004 progress note from John P. McNamara, D.O., indicating 
that the dysfunction was likely due to the high blood 
pressure medication atenolol.  As a result of this likely 
relationship, Dr. McNamara had requested that the medication 
be changed to metoprolol.

Given the conflicting opinions regarding the relationship 
between the diabetes and the erectile dysfunction and given 
that a specific medical opinion has not been provided 
regarding whether the veteran's ongoing erectile dysfunction 
could be related to his recently service-connected 
hypertension, Remand is necessary so an opinion can be 
provided, which addresses both issues.  In this regard, the 
Board notes that the April 2004 progress note is not 
considered sufficiently probative to establish a causal 
relationship between the veteran's hypertension and his 
ongoing erectile dysfunction as the record shows that he was 
switched from the blood pressure medication that was deemed 
to be causing the dysfunction but apparently continued to 
experience the dysfunction.  Thus, it remains sufficiently 
unclear whether any causal relationship exists between the 
medication the veteran takes for hypertension and the 
erectile dysfunction.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for diabetes, 
hypertension and erectile dysfunction and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified.

2.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of the 
veteran's current erectile dysfunction.   
The veteran's claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide medical 
opinions, which answer the following two 
questions:

A)  Is it at least as likely as not (i.e. 
a 50 percent chance or greater) that the 
erectile dysfunction was proximately 
caused by, or a result of, the veteran's 
service-connected diabetes, hypertension 
and/or any other service-connected 
disability?   

B)  Is it at least as likely as not (i.e. 
a 50 percent chance or greater) that the 
erectile dysfunction has been aggravated 
by the veteran's service-connected 
diabetes, hypertension and/or any other 
service-connected disability?

The examiner should explain the rationale 
for all opinions given and should provide 
the opinions even if it involves resorting 
to speculation.   

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


